F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                     December 26, 2006
                                 TENTH CIRCUIT                    Elisabeth A. Shumaker
                                                                      Clerk of Court


 U N ITED STA TES O F A M ER ICA,

               Plaintiff - Appellee,                    No. 06-4156
          v.                                             (D. Utah)
 JESU S LO PEZ-ZA M B RA N O ,                  (D.C. No. 2:05-CR -695-TS)

               Defendant - Appellant.



                            OR D ER AND JUDGM ENT *


Before TA CH A, Chief Circuit Judge, HA RTZ, and TYM KOVICH, Circuit
Judges.


      M r. Lopez-Zambrano pleaded guilty to a charge of illegally reentering the

United States in violation of 8 U.S.C. § 1326. He was sentenced to 77 months’

imprisonment followed by 24 months of supervised release. He appeals only his

sentence. W e have jurisdiction under 28 U.S.C. § 1291 and affirm.




      *
       After examining the briefs and appellate record, this panel has determined
unanimously to honor the parties’ request for a decision on the briefs without oral
argument. See Fed. R. App. P. 34(f); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent except under the doctrines of law of the case, res judicata, and
collateral estoppel. It may be cited, however, for its persuasive value consistent
with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
      Under the United States Sentencing Guidelines (USSG ), M r. Lopez-

Zambrano’s base offense level was 8. See USSG § 2L1.2. He was subject to a

16-level increase under § 2L1.2(b)(1)(A)(ii) for a previous crime of violence.

W ith a three-level reduction for acceptance of responsibility, see id. § 3E1.1, his

total offense level was 21. Given a criminal-history category of VI, his

sentencing range w as 77 to 96 months.

      At sentencing, M r. Lopez-Zambrano sought a variance from this range,

arguing that his criminal history was made up mostly of misdemeanors and that he

has kept returning to the United States because it is “all he knows.” R. Vol. II at

5. The district court acknowledged these arguments but observed that “if

M r. Lopez-Zambrano had chosen a life free of crime, he probably could have

lived in this country undetected and quite peaceably throughout his entire life.

He has chosen not to do that.” Id. at 8. The court pointed out that he had

repeatedly violated the law and had been deported eight times. Citing 18 U.S.C.

§ 3553 and explaining that its sentence was necessary in view of “the totality of

the history and the characteristics of the defendant” and would “promote respect

for the law and . . . provide adequate deterrence and frankly . . . protect the

public,” R. Vol. II at 8, the court sentenced M r. Lopez-Zambrano to the low end

of the Guidelines range.

      On appeal M r. Lopez-Zambrano argues that this sentence was unreasonable.

He first seeks to overturn United States v. Kristl, 437 F.3d 1050 (10th Cir. 2006),

                                          -2-
under which “a sentence that is properly calculated under the Guidelines is

entitled to a rebuttable presumption of reasonableness.” Id. at 1054. But we are

bound by Kristl. See United States v. Torres-Duenas, 461 F.3d 1178, 1183 (10th

Cir. 2006) (“Kristl is controlling in this circuit, and absent en banc review or

intervening Supreme Court precedent, we cannot overturn another panel’s

decision.”). Therefore, we presume that a properly calculated Guidelines

sentence is reasonable.

      In any event, even without the Kristl presumption, M r. Lopez-Zambrano’s

sentence was reasonable. H e argues that the district court “did not sufficiently

take into account [his] background, character, and conduct” and that the court

“failed to consider 18 U.S.C. § 3553, either expressly or implicitly.”   Aplt. Br. at

6. But the court said that it had considered the § 3553 factors and it specifically

explained the reasons for its sentence, including M r. Lopez-Zambrano’s criminal

history, his repeated deportations, and his disrespect for the law. The district

court “provide[d] sufficient reasons to allow meaningful appellate review of [its]

discretionary sentencing decision[].” United States v. Sanchez-Juarez, 446 F.3d

1109, 1117 (10th Cir. 2006).

      W e AFFIRM .

                                       ENTERED FOR THE COURT


                                       Harris L Hartz
                                       Circuit Judge

                                         -3-